       Case 2:17-cv-00367-AA    Document 52   Filed 05/29/20   Page 1 of 17




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                             PENDELTON DIVISION



THOMAS FREDERICK BROWER,                               Case. No. 2:17-cv-00367-AA
                                                           OPINION & ORDER
             Plaintiff,

W. POWELL; J. DUCHEK; AND JOHN
DOES 1–10,

            Defendants.
_______________________________________

AIKEN, District Judge:

      Plaintiff Thomas Frederick Brower, a former inmate at Eastern Oregon

Correctional Institute, brings this 42 U.S.C. § 1983 action against defendants Lt.

William Powell and Lt. Jason Duchek, corrections officers with the Oregon

Department of Corrections (“ODOC”), and ten unidentified ODOC employees.

Plaintiff alleges that defendants failed to protect him from gang retaliation in

violation of the Eighth Amendment. Now before the Court is defendants’ Motion for

Summary Judgment (doc 41). For the reasons discussed below, defendants’ motion

is DENIED.




Page 1—OPINION AND ORDER
       Case 2:17-cv-00367-AA     Document 52     Filed 05/29/20   Page 2 of 17




                                  BACKGROUND

      Plaintiff is a former ODOC inmate who was confined at the Eastern Oregon

Correctional Institution (EOCI), a medium security facility in Pendleton, Oregon,

from March 3, 2015 until February 4, 2016. Housing History Brower Decl. Ex. 1 (doc.

49). On March 5, 2015 plaintiff was assaulted by another inmate. He alleges that

the assault occurred because defendants, with deliberate indifference, placed him on

the gang side of EOCI knowing he was at risk of gang violence there.

      Plaintiff was first incarcerated in 2002 and shortly thereafter joined the Irish

Pride, a white supremacist prison gang. After rising to a leadership position within

the gang, plaintiff decided he wanted out. He made a deal to provide information to

assist the Oregon State Police in a prison racketeering investigation. As part of that

deal, ODOC agreed to help plaintiff “escape the influence of Irish Pride[.]” Brower

Dep. 68:13–16 (doc. 49).     Plaintiff stayed in protective custody until he was

transferred to a Florida prison under an interstate compact agreement. He later

returned to Oregon where he was transferred to a series of minimum and medium

security prisons.

      But plaintiff’s gang history followed him and is documented in his prison

record. In September 2013, after plaintiff was transferred from the minimum to the

medium side of the Snake River Correctional Institution (“SRCI”) for misconduct, he

was assaulted by an Irish Pride member. Assault Report, Brower Dep. Ex. 4 (doc.

49). The prison staff completed an assault report documenting plaintiff’s Irish Pride

conflict and entered it as “STM Intel” in ODOC’s Offender Management System



Page 2—OPINION AND ORDER
       Case 2:17-cv-00367-AA      Document 52     Filed 05/29/20   Page 3 of 17




(“OMS”).   STM Report in OMS, Brower Dep. Ex. 5 (doc. 49). After the assault,

plaintiff was moved to the minimum side of the facility where he resided without

further incident.

      On December 31, 2014, after another disciplinary infraction, plaintiff was

transferred to the Oregon State Penitentiary (“OSP”) and placed in disciplinary

segregation.   After completing his disciplinary segregation, plaintiff requested

continued administrative segregation (“ad seg”)—housing separate from the general

prison population—for fear of Irish Pride retaliation, which is documented in his

February 10, 2015 ad seg request. Plaintiff’s request included the following note:

      Reason for placement: Inmate was interviewed while housed in
      [disciplinary segregation unit]. Inmate Brower was housed at OSP in
      2006, 07 and 08. He claims to have been a shot caller for . . . Irish Pride
      but dropped out towards the end of 2008. Because of his past history
      and prior Ad-seg packet [i]t is believed that if released to general
      population that he would be marked for assault. Request to be
      transferred to a more suitable facility.

Request for Administrative Housing, Brower Decl. Ex. 6 at 2 (doc. 49). Instead of

granting plaintiff’s ad seg request, ODOC transferred plaintiff from OSP to the

general population at EOCI. That decision was made at a February 24, 2015 meeting

of the statewide Special Population Management (“SPM”) committee.

      Upon plaintiff’s arrival at EOCI, the housing department assigned him to

housing on the westside of EOCI, where plaintiff asserts “active” gang members are

housed, and, two days later, he was “assaulted by an inmate at the behest of Irish

Pride in the dining hall.” First Amend. Compl. ¶ 13 (doc. 32); Brower Dep. 134:5–10;

136:3–5 (doc. 49). After the assault, plaintiff was transferred to the eastside of EOCI,



Page 3—OPINION AND ORDER
          Case 2:17-cv-00367-AA     Document 52   Filed 05/29/20   Page 4 of 17




which plaintiff asserts houses only non-active gang members and other inmates “who

cannot be safely housed with other general population.” Brower Dep. 136:15–19 (doc.

49). He resided there without incident until he left EOCI almost a year later.

                             STANDARD OF REVIEW

      Summary judgment is appropriate if the moving party shows that there is no

genuine dispute of material fact and the movant is entitled to judgment as a matter

of law.    Fed. R. Civ. P. 56(a).    The materiality of a fact is determined by the

substantive law on the relevant issue, while the authenticity of a dispute is

determined by inquiring whether a reasonable jury could return a verdict for the

nonmoving party in light of the evidence presented. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 248 (1986); T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809

F.2d 626, 630 (9th Cir. 1987). A dispute of material fact is genuine if there is

sufficient evidence for a reasonable jury to return a verdict for the nonmoving party.

See Cortez v. Skol, 776 F.3d 1046, 1050 (9th Cir. 2015) (citing Thomas v. Ponder, 611

F.3d 1144, 1150 (9th Cir. 2010)).

      The moving party has the burden of establishing the absence of such genuine

issues of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). If the

moving party shows the absence of a genuine issue of material fact, the nonmoving

party must go beyond the pleadings and identify facts which show a genuine issue for

trial. Celotex, 477 U.S. at 324; Fed. R. Civ. P. 56(e).      “Summary judgment is

inappropriate if reasonable jurors, drawing all inferences in favor of the nonmoving

party, could return a verdict in the nonmoving party’s favor. Diaz v. Eagle Produce



Page 4—OPINION AND ORDER
        Case 2:17-cv-00367-AA     Document 52     Filed 05/29/20    Page 5 of 17




Ltd. P’ship, 521 F.3d 1201, 1207 (9th Cir. 2008). Any doubt about the existence of a

genuine issue of material fact should be resolved against the moving party. Tauscher

v. Phx. Bd. of Realtors, Inc., 931 F.3d 959, 962 (9th Cir. 2019).

                                    DISCUSSION

      Plaintiff brings a § 1983 claim for the violation of his rights under the Eighth

Amendment to the United States Constitution. Specifically, plaintiff alleges that

defendants were deliberately indifferent to plaintiff’s safety and failed to protect him

from harm when they assigned him to housing on the active gang side of EOCI.

Defendants move for summary judgment on qualified immunity grounds.                 “The

doctrine of qualified immunity protects government officials ‘from liability for civil

damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982). To prevail on qualified immunity at summary judgment, defendants must

show that there is no dispute of material fact as to the alleged constitutional violation

or, in the case of a disputed violation, that the right claimed by the plaintiff is not

clearly established. If there were a constitutional violation, a government official

may nonetheless be entitled to qualified immunity if the right violated was not clearly

established at the time of the incident. Pearson, 555 U.S. at 232.

I.    Eighth Amendment Right

      The Eighth Amendment imposes an affirmative duty on prison officials “to

protect prisoners from violence at the hands of other prisoners.” Farmer v. Brennan,



Page 5—OPINION AND ORDER
        Case 2:17-cv-00367-AA       Document 52     Filed 05/29/20    Page 6 of 17




511 U.S. 825, 833 (1994) (internal quotation marks omitted). See also id. at 852

(Blackmun, J., concurring) (“[T]he Court’s opinion . . . sends a clear message to prison

officials that their affirmative duty under the Constitution to provide for the safety

of inmates is not to be taken lightly.”). “Being violently assaulted in prison is simply

not part of the penalty that criminal offenders pay for their offenses against society.”

Id. at 834 (internal quotation marks omitted).

       “[A] prison official violates an inmate’s Eighth Amendment right only if that

official is ‘deliberately indifferent’—in other words, if the official is subjectively aware

of a substantial risk of serious harm to an inmate and disregards that risk by failing

to respond reasonably.” Wilk v. Neven, 956 F.3d 1143, 1147 (9th Cir. 2020) (citing

Farmer, 511 U.S. at 837) (internal quotation marks omitted). “It is well settled that

deliberate indifference occurs when an official acted or failed to act despite his

knowledge of a substantial risk of serious harm.” Clem v. Lomeli, 566 F.3d 1177, 1181

(9th Cir. 2009) (citing Solis v. County of Los Angeles, 514 F.3d 946, 957 (9th Cir. 2008)

(emphasis in Clem) (internal quotation marks and brackets omitted).                “But an

official’s failure the to alleviate a significant risk that he should have perceived but

did not, while no cause for commendation, cannot . . . be condemned as the infliction

of punishment.” Farmer, 511 U.S. at 838.

       “A fact-finder may infer subjective awareness from circumstantial evidence.”

Wilk, 956 F.3d at 1147. And “a factfinder may conclude that a prison official knew of

a substantial risk from the very fact that the risk was obvious.” Farmer, 511 U.S. at

842. Further, “an official [may not] escape liability by showing that he knew of the



Page 6—OPINION AND ORDER
          Case 2:17-cv-00367-AA   Document 52     Filed 05/29/20   Page 7 of 17




risk but did not think the complainant was especially likely to be assaulted by the

prisoner who committed the act.” Id. at 826.

      Defendants argue that plaintiff cannot establish an Eighth Amendment

violation because neither defendant perceived any risk of harm to plaintiff through

his housing in the general population at EOCI. I first evaluate whether there is

sufficient evidence in the record for a reasonable jury to find that defendants were

aware of a substantial risk of serious harm to plaintiff and, if so, whether a jury could

find that they disregarded that risk by failing to take reasonable mitigating

measures.

      A.      Lieutenant Powell

      When plaintiff was transferred to EOCI in 2015, Lt. Powell was a Security

Threat Management (“STM”) lieutenant at ODOC institutions. He states that STM

has “three primary functions: high alert inmate management, department-wide

intelligence gathering, and investigative support to superintendents during major

incidents.” Powell Decl. ¶ 5 (doc. 43); See OAR 291-069-0200(3)(a)(A)–(C) (2018).1 Lt.

Powell worked mainly out of EOCI. Lt. Powell’s job was to “review and investigate

suspected security threat activity; maintain and gather intelligence on security

threat groups [“STGs” or gangs], inmates and their affiliates[,]” and to “serve as

liaison between the department . . . and correctional institutions[.]” OAR 291-069-

0210(8) (2018), Powell Decl. Ex. 1, at 2. He was tasked with ensuring the safety of



      1  OAR 291-069-0200 through 291-069-0280 have not been amended since 2008 and are
currently in force. Lt. Powell attached a 2018 copy of these OARs to his declaration.


Page 7—OPINION AND ORDER
         Case 2:17-cv-00367-AA           Document 52         Filed 05/29/20      Page 8 of 17




inmates including safety from high-risk STG inmates. In that capacity, he consulted

on housing assignments for “high alert” inmates.

        Plaintiff was not in Lt. Powell’s “high alert” or STM caseload. The “high alert”

criteria and the role that gang affiliation plays in designating an inmate “high alert”

are not entirely clear.2 However, in his deposition, Lt. Powell explained that, in 2007

ODOC stopped classifying inmates by threat group (that is, by gang membership) and

began to focus on threat or risk level.

        Lt. Powell attended the February 2015 SPM committee meeting during which

plaintiff’s transfer to EOCI was approved.                  Lt. Powell states that he does not

remember the meeting, but that he would have had input into the committee’s

decision even though he would not have had final say in that decision. Lt. Powell

asserts that he did not perceive a risk of harm to plaintiff because plaintiff “was

successfully housed in general population at SCI prior to his misconduct, and there

was no reason to believe that [plaintiff] faced a greater risk of harm at EOCI than in

general population at any other facility.”

        Lt. Powell asserts he had no prior knowledge of a substantial risk of harm to

plaintiff, but there is circumstantial evidence in the record from which a jury could

infer knowledge. Lt. Powell was charged with managing security threats at ODOC

institutions and with keeping inmates safe.                       In his deposition, Lt. Powell




        2 In his deposition, Lt. Powell explained: “If an inmate is found guilty of at least one of several

serious conduct violations, the department can designate the inmate as high alert and place him on
an STM caseload. The department can also designate an inmate as high alert if he is an interstate
transfer to Oregon; has been identified as sexually aggressive; has engaged in an inappropriate
inmate/staff relationship; or has displayed other high risk behavior.” Powell Decl. ¶ 8 (doc. 43).

Page 8—OPINION AND ORDER
       Case 2:17-cv-00367-AA      Document 52    Filed 05/29/20   Page 9 of 17




acknowledged that “[Irish Pride] is a documented security threat group within the

[DOC],” and that, in his work as EOCI STM manager, a gang affiliation of an

incoming inmate “c[ould] come to [his] attention.” Powell Dep. 49:3–4; 54:1–8 (doc.

49). Specifically, he could access STM and OMS reports, like the report entered after

plaintiff’s 2013 assault at SRCI, through ODOC’s statewide database. Lt. Powell also

has access to inmates’ ad seg requests and views ad seg documents in assisting with

housing assignments.

      Further, although Lt. Powell does not remember the details of the discussion

at the SPM committee meeting, records from that meeting suggest that plaintiff’s

housing history and his history with Irish Pride were part of the discussion. The

decision tracking form from that SPM committee meeting contains plaintiff’s housing

history since his 2012 return to Oregon, his 2015 OSP ad seg request citing plaintiff’s

fear of gang reprisal, and the 2013 SRCI gang assault report. Jones Decl. Ex. 1–6

(doc. 44). The minutes from that meeting note plaintiff’s OSP ad seg status. Powell

Decl. ¶ 18. Lt. Powell also explained that “it is common for SPM to place inmates in

a different institution when they are having issues with [a gang].” Id. at¶ 20. Lt.

Powell also acknowledged that “there were active members in the STG group Irish

Pride during [that] time.” Id. at ¶ 21. Although Lt. Powell asserts that, because

plaintiff was successfully housed at SCI, he had no reason to believe that plaintiff

faced a greater risk of harm at EOCI, there is evidence in the record from which a

jury could reach a different conclusion. SCI is a minimum-security facility, not a

medium facility like EOCI. As plaintiff explained in his deposition, “[a]ll of the



Page 9—OPINION AND ORDER
       Case 2:17-cv-00367-AA      Document 52     Filed 05/29/20   Page 10 of 17




medium and maximum institutions have gang members[,]” including Irish Pride

members, minimum institutions do not have active gang members. Brower Dep.

72:11–16 (doc. 49).

      Based on the evidence regarding Lt. Powell’s role and access to information

about plaintiff, both through ODOC’s database and from the SPM committee

meeting, a jury could infer that Lt. Powell knew of plaintiff’s history with Irish Pride

and the threat that active members of Irish Pride posed to plaintiff at EOCI.

Although Lt. Powell states that “[he] was not particularly concerned with Irish Pride

members” at EOCI, he does not offer any explanation for why that was the case.

Powell Decl. ¶ 21 (doc. 43). Thus, whether Lt. Powell had actual knowledge of a

substantial risk to plaintiff depends on a credibility determination not appropriate

for resolution at summary judgment.

      I next evaluate whether there is sufficient evidence for a jury to find that Lt.

Powell disregarded the risk of harm to plaintiff by failing to respond reasonably to

that risk. “Once an official is subjectively aware of a substantial risk of serious harm,

clearly established law requires only that the official take reasonable measures to

mitigate the substantial risk.” Wilk, 956 F.3d at 1148–49 (internal quotation marks

and brackets omitted). Lt. Powell asserts that he only had input, not final say, in the

SPM committee decision to transfer plaintiff to EOCI, a medium security prison. He

implies that no other reasonable mitigating measures were available to him. Plaintiff

asserts that even after he had been transferred to EOCI, defendants could have

placed him in ad seg or on the eastside—the side that plaintiff alleges is the inactive



Page 10—OPINION AND ORDER
       Case 2:17-cv-00367-AA      Document 52     Filed 05/29/20   Page 11 of 17




gang side of EOCI. The record demonstrates that, in his capacity as Security Threat

Management Lieutenant, Lt. Powell had the ability to influence plaintiff’s housing

assignment by consulting with the EOCI housing staff.

       Although Lt. Powell testified that plaintiff was not on his STM caseload, a jury

could infer that he had a close, regular working relationship with the housing

department at EOCI, where he was primarily based. That, combined with evidence

of Lt. Powell’s knowledge of the risk that Irish Pride members posed to plaintiff, the

presence of active Irish Pride members at EOCI, and plaintiff’s testimony that the

westside of EOCI housed active gang members and the eastside did not could lead a

reasonable jury to find that Lt. Powell disregarded the Irish Pride threat to plaintiff

by failing to alert housing staff to that risk. Thus, plaintiff raises a genuine issue of

material fact as to whether Lt. Powell disregarded the risk of harm to plaintiff.

Accordingly, Lt. Powell is not entitled to a ruling, as a matter of law, that he did not

violate plaintiff’s rights.

       B.     Lieutenant Ducheck

       When plaintiff was transferred to EOCI in 2015, Lt. Duchek was in charge of

housing assignments at EOCI. He assigned inmates to either east or westside

housing, and he could also request ad seg housing if needed. Lt. Ducheck emphasized

that placing inmates in ad seg “is not in the interest of ODOC or the inmate . . . if it

can be avoided.” Duchek Decl. ¶ 26 (doc 42). In making housing assignments, Lt.

Ducheck’s “[s]taff use information on ODOC computer systems[.]”            Id. at ¶ 10.

Specifically, staff first review “verified conflicts.” Id. at ¶ 12. Staff then review a



Page 11—OPINION AND ORDER
       Case 2:17-cv-00367-AA     Document 52    Filed 05/29/20   Page 12 of 17




variety of information including an inmate’s age, remaining sentence, “disciplinary

history,” “current segregation time,” and a review of the 1206 transfer form—a form

that documents SPM approval of inmate transfer between institutions. Id. at ¶¶ 10–

12.

      Lt. Ducheck approved plaintiff’s housing assignment to the westside of EOCI

but states that “there was no reason to conclude that [plaintiff’s] housing assignment

placed him at risk of harm.” Id. at ¶ 18. Lt. Duchek “reviewed [plaintiff’s] housing

history,” and followed his “little routine of going through and evaluating the inmate

who is arriving and their needs.” Duchek Dep. 35:1–3 (doc 49). He states that

plaintiff’s gang history, prior out-of-state placement, and plaintiff’s OSP ad seg

history “were not considered at the time of his housing assignment[.]” Ducheck Decl.

¶ 19 (doc 42).

      Although Lt. Duchek asserts that he had no prior knowledge of a substantial

risk of harm to plaintiff, there is circumstantial evidence in the record from which a

jury could infer knowledge. The housing staff was most concerned with an inmate’s

potential for conflict with other inmates and the staff routinely reviewed an inmate’s

disciplinary history, “current segregation time,” and the 1206 transfer form. And

Ducheck personally reviewed plaintiff’s housing history.

      Plaintiff’s 1206 transfer form prominently displays:        “***AD-HOLD TO

GP***.” 1206 Administrative Transfer Request, Ducheck Decl. Ex. 2. In other words,

the form warns that plaintiff is being transferred from ad seg housing to the general

population at EOCI, which would alert staff to investigate the reason for plaintiff’s



Page 12—OPINION AND ORDER
       Case 2:17-cv-00367-AA      Document 52     Filed 05/29/20   Page 13 of 17




ad seg housing and uncover his OSP ad seg request. Further, a routine investigation

of plaintiff’s current segregation time and disciplinary history would also reveal

plaintiff’s OSP ad seg request.

      Based on this evidence regarding information the housing staff routinely used

to determine whether an inmate might have a conflict with another inmate—

particularly the 1206 transfer form and the segregation and disciplinary histories—

together with Lt. Duchek’s role and his statement that he personally reviewed

plaintiff’s housing history, a jury could infer that Lt. Duchek had knowledge of

plaintiff’s OSP ad seg request,plaintiff’s history with Irish Pride, and the threat that

active Irish Pride members at EOCI posed to plaintiff. Thus whether Lt. Duchek had

actual knowledge of a substantial risk to plaintiff depends on a credibility

determination not appropriate for resolution at summary judgment.

      I next evaluate whether there is sufficient evidence for a jury to find that Lt.

Duchek disregarded the risk of harm to plaintiff by failing to respond reasonably to

that risk. Lt Duchek asserts that placing plaintiff on the westside was reasonable

because “it is not possible to separate inmates on the eastside and westside of the

institution.” Ducheck Decl. ¶ 25. He states that “[c]ontrary to [plaintiff’s] assertions,

there is no ‘minimum’ facility at EOCI[,]” although “[t]here are differences between

the two sides” and because the eastside is “primarily . . . dormitory units,” the

eastside may have “the feel of a minimum institution.” Id. at ¶ 7. But he also states

that the inmates are not completely separated and can travel back and forth. Id. at

¶ 8. He does not state whether there is a designated or de facto active gang side.



Page 13—OPINION AND ORDER
       Case 2:17-cv-00367-AA       Document 52    Filed 05/29/20   Page 14 of 17




       Given plaintiff’s unrebutted testimony that the westside of EOCI housed active

gang members and the eastside did not and given that, after the assault, plaintiff was

moved to the eastside and resided there for almost a year without incident before

leaving EOCI, a reasonable jury could find that, despite the ability to pass between

the sides, there was a difference between the two sides that would have mitigated the

threat to plaintiff and that Lt. Duchek disregarded the Irish Pride threat to plaintiff

by assigning him to the westside of EOCI. Thus, plaintiff raises a genuine issue of

material fact as to whether Lt. Duchek disregarded the risk of harm to plaintiff.

Accordingly, like Lt. Powell, Lt. Duchek is not entitled to a ruling, as a matter of law,

that he did not violate plaintiff’s rights

II.    Qualified Immunity

       Defendants assert that they are entitled to qualified immunity. Qualified

immunity protects government officials from liability for civil damages “unless the

official’s conduct violated a clearly established constitutional right.” Pearson, 555

U.S. at 232. To be clearly established, “[t]he contours of the right must be sufficiently

clear” at the time of the incident “that a reasonable official would understand that

what he is doing violates that right.” Anderson v. Creighton, 483 U.S. 635, 640 (1987).

Thus, a defendant must have “fair and clear warning” that the alleged conduct was

unconstitutional. Hope v. Pelzer, 536 U.S. 730, 741 (2002). But “officials can still be

on notice that their conduct violates established law even in novel factual

circumstances.” Id. at 741.




Page 14—OPINION AND ORDER
       Case 2:17-cv-00367-AA     Document 52     Filed 05/29/20   Page 15 of 17




      The Ninth Circuit recently emphasized that in failure to protect cases, plaintiff

need not point to caselaw that traces the precise circumstances of the case at hand to

show that defendants violated clearly established law. “‘The Supreme Court need not

catalogue every way in which one inmate can harm another for [courts] to conclude

that a reasonable official would understand that his actions violated [the Eighth

Amendment].’” Wilk, 956 F.3d at 1148 (quoting Castro v. County of Los Angeles, 833

F.3d 1060, 1067 (9th Cir. 2016)) (second brackets in Wilk). Instead, “[o]nce an official

is subjectively aware of a substantial risk of serious harm, clearly established law

requires only that the official take reasonable measures to mitigate the substantial

risk.” Id. (internal quotation marks and brackets omitted).

      Further, the case law is replete with prison gang violence sufficient to put

defendants on notice that they have a duty to protect inmates who are at risk of such

violence. See, e.g., Fierro v. Smith, 731 Fed. App’x 652, 655 (9th Cir. 2018) (relying

on Farmer to conclude that “the law requiring prison officials to take reasonable

measures to abate an inmate’s substantial risk of serious harm from other inmates

clearly was established when” the plaintiff made his protective custody requests

between 2011 and 2013); Luna v. Thurien, 129 Fed. App’x 381, 383 (9th Cir. 2005)

(relying on Farmer as clearly established law to affirm denial of qualified immunity

for sheriff’s officers who exposed the plaintiff to rival gang members resulting in the

plaintiff’s assault by those gang members); Robinson v. Prunty, 249 F.3d 862, 866–67

(9th Cir. 2001) (relying on Farmer as clearly established law to affirm denial of

qualified immunity for prison officials who operated racially integrated exercise yards



Page 15—OPINION AND ORDER
       Case 2:17-cv-00367-AA     Document 52     Filed 05/29/20   Page 16 of 17




exposing inmates of race-based gangs to assault by rival gang members, which

resulted in the plaintiff’s assault by a rival gang member).

      Defendants assert that the case at hand does not fall squarely within clearly

established precedent because that precedent “involve[s] a specific risk of harm from

a particular inmate[.]” Ds. Reply in Supp. of Mot. Summ. J. 2–3 (doc. 50). Defendants

seek to distinguish a threat posed by a particular person in the prison population

from a threat posed by unnamed persons in the general prison population. B ut

defendants cite no case law in which the Supreme Court or the Ninth Circuit make

such a distinction. In the controlling case, Farmer, 522 U.S. at 829–30, plaintiff, a

transgender person, alleged a risk of harm from being placed in the general prison

population. Thus, the duty to protect caselaw does not distinguish between a threat

from a particular person and a more generalized threat from unnamed persons in the

prison population.

      Here, plaintiff’s prison tenure from 2008 onward is marked by fear of reprisal

from Irish Pride, movement in and out of protective ad seg housing, and an earlier

assault by an Irish Pride member in a medium security prison, all of which are well-

documented in his institutional record. Prison officials’ failure to protect an inmate

from gang violence violates a clearly established constitutional right. Accordingly,

defendants’ qualified immunity argument fails.

//

//

//



Page 16—OPINION AND ORDER
      Case 2:17-cv-00367-AA    Document 52   Filed 05/29/20   Page 17 of 17




                                CONCLUSION

      For the reasons set forth above, defendants’ Motion for Summary Judgment

(doc. 41) is DENIED.

      IT IS SO ORDERED.

                  29th day of May 2020.
      Dated this _____




                                     /s/Ann Aiken
                           ______________________________
                                      Ann Aiken
                             United States District Judge




Page 17—OPINION AND ORDER
